UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 0-22793 PriceSmart, Inc. (Exact name of registrant as specified in its charter) Delaware 33-0628530 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9740 Scranton Road, San Diego, CA92121 (Address of principal executive offices) (858) 404-8800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer þ Non-accelerated filer ¨ Smaller Reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ The registrant had29,896,744 shares of its common stock, par value $0.0001 per share, outstanding at June 30, 2011. PRICESMART, INC. INDEX TO FORM 10-Q Page PART I—FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS 1 CONSOLIDATED BALANCE SHEETSAS OFMAY 31, 2011 (UNAUDITED) AND AUGUST 31, 2010 2 CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2- UNAUDITED 3 CONSOLIDATED STATEMENTS OFEQUITY FOR THE NINE MONTHS ENDED MAY 31, 2- UNAUDITED 4 CONSOLIDATED STATEMENTSOF CASH FLOWS FOR THE NINE MONTHS ENDED MAY 31, 2- UNAUDITED 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS - UNAUDITED 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 46 ITEM4. CONTROLS AND PROCEDURES 47 PART II—OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 48 ITEM1A. RISK FACTORS 48 ITEM2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 49 ITEM3. DEFAULTS UPON SENIOR SECURITIES 49 ITEM4. (REMOVED AND RESERVED) 49 ITEM5. OTHER INFORMATION 49 ITEM6. EXHIBITS 50 i PART I—FINANCIAL INFORMATION ITEM1.FINANCIAL STATEMENTS PriceSmart, Inc.’s (“PriceSmart” or the “Company”) unaudited consolidated balance sheet as of May 31, 2011 and the consolidated balance sheet as of August31,2010, the unaudited consolidated statements of income for the three- and nine-monthperiodsended May 31, 2011 and 2010,the unaudited consolidated statements ofequity and the unaudited consolidated statements of cash flows for the nine months ended May 31, 2011 and 2010,are includedherein. Also included herein are thenotes to the unaudited consolidated financial statements. 1 PRICESMART, INC. CONSOLIDATED BALANCE SHEETS (AMOUNTS IN THOUSANDS, EXCEPT SHARE DATA) May 31, August 31, (Unaudited) ASSETS Current Assets: Cash and cash equivalents $ $ 73,346 Short-term restricted cash 1,240 Receivables, net of allowance for doubtful accounts of $13 and $15 as ofMay 31, 2011andAugust 31, 2010, respectively 2,855 Merchandise inventories 131,190 Deferred tax assets – current 3,639 Prepaid expenses and other current assets 21,879 Assets of discontinued operations 692 Total current assets 234,841 Long-term restricted cash 5,640 Property and equipment, net 265,544 Goodwill 37,471 Deferred tax assets – long term 16,637 Other assets 4,341 Investment in unconsolidated affiliates 8,091 Total Assets $ $ 572,565 LIABILITIES AND EQUITY Current Liabilities: Short-term borrowings $ $ 3,551 Accounts payable 124,401 Accrued salaries and benefits 10,911 Deferred membership income 9,729 Income taxes payable 6,615 Other accrued expenses 12,095 Dividends payable — Long-term debt, current portion 7,715 Deferred tax liability – current 357 Liabilities of discontinued operations 109 Total current liabilities 175,483 Deferred tax liability – long-term 1,198 Long-term portion of deferred rent 3,272 Long-term income taxes payable, net of current portion 3,564 Long-term debt, net of current portion 53,005 Total liabilities 236,522 Equity: Common stock, $0.0001 par value, 45,000,000 shares authorized; 30,691,147 and 30,624,666 shares issued and 29,896,954 and 29,897,909 shares outstanding (net of treasury shares) as of May 31, 2011 and August 31, 2010, respectively. 3 3 Additional paid-in capital 379,368 Tax benefit from stock-based compensation 4,490 Accumulated other comprehensive loss ) (16,672 ) Retained earnings (accumulated deficit) (15,578 ) Less: treasury stock at cost; 794,193 and 726,757 shares as of May 31, 2011 and August 31, 2010, respectively. ) (15,568 ) Total PriceSmart stockholders’ equity and total equity 336,043 Total Liabilities and Equity $ $ 572,565 See accompanying notes. 2 PRICESMART, INC. CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED—AMOUNTS IN THOUSANDS, EXCEPT PER SHARE DATA) Three Months Ended Nine Months Ended May 31, May 31, Revenues: Net warehouse club sales $ Export sales Membership income Other income Total revenues Operating expenses: Cost of goods sold: Net warehouse club Export Selling, general and administrative: Warehouse club operations General and administrative Pre-opening expenses Total operating expenses Operating income Other income (expense): Interest income Interest expense ) Other income (expense), net ) ) Total other income (expense) Income from continuing operations before provision for income taxes and loss of unconsolidated affiliates Provision for income taxes ) Loss of unconsolidated affiliates (3 ) (6 ) ) ) Income from continuing operations Income (loss) from discontinued operations, net of tax ) (4 ) ) 40 Net income including noncontrolling interest Net (loss) attributable to noncontrolling interest — ) — ) Net income attributable to PriceSmart $ Net income per share attributable to PriceSmart and available for distribution: Basic net income per share from continuing operations $ Basic net income (loss)per share from discontinued operations, net of tax $ — $ — $ — $ — Basic net income per share $ Diluted net income per share from continuing operations $ Diluted net income (loss) per share from discontinued operations, net of tax $ — $ — $ — $ — Diluted net income per share $ Shares used in per share computations: Basic Diluted Dividends per share $ See accompanying notes. 3 PRICESMART, INC. CONSOLIDATED STATEMENTS OF EQUITY (UNAUDITED—AMOUNTS IN THOUSANDS) Tax Benefit Accum- From ulated Retained Total Stock- Other Earnings PriceSmart Additional based Compre- (Accum- Stock- Non- Common Stock Paid-in Compen- hensive ulated Treasury Stock holders' Controlling Total Shares Amount Capital sation Loss Deficit) Shares Amount Equity Interest Equity Balance at August 31, 2009 $ 3 $ $ $ ) $ ) $ ) $ $ $ Purchase of treasury stock — 69 ) ) — ) Issuance of restricted stock awards — Forfeiture of restricted stock awards (5 ) — Exercise of stock options — Stock-based compensation — — ) — Dividend payable to stockholders — ) — — ) — ) Dividend paid to stockholders — ) — — ) — ) Stockholder contribution — Acquisition of 5% minority interest — — ) — ) ) ) Change in fair value of interest rate swaps — 13 — — — 13 — 13 Net income — Translation adjustment — ) Comprehensive income 24 ) Balance at May 31, 2010 $ 3 $ $ $ ) $ ) $ ) $ $ — $ Balance at August 31, 2010 $ 3 $ $ $ ) $ ) $ ) $ $ — $ Purchase of treasury stock — 67 ) ) — ) Issuance of restricted stock awards 66 — Forfeiture of restricted stock awards (6 ) — Exercise of stock options 6 — Stock-based compensation — Dividend payable to stockholders — ) — — ) — ) Dividend paid to stockholders — ) — — ) — ) Change in fair value of interest rate swaps — ) — — — ) — ) Net income — Translation adjustment — ) — — — ) — ) Comprehensive income — Balance at May 31, 2011 $ 3 $ $ $ ) $ $ ) $ $ — $ See accompanying notes. 4 PRICESMART, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED—AMOUNTS IN THOUSANDS) Nine Months Ended May 31, Operating Activities: Net income $ $ Adjustments to reconcile net income to net cashprovided byoperating activities: Depreciation and amortization Allowance for doubtful accounts (2 ) (4 ) Losson sale ofproperty and equipment Gain on sale of excess real estate in Panama ) — Deferred income taxes Discontinued operations ) Excess tax(benefit) deficiency on stock-based compensation ) 46 Equity inlosses of unconsolidated affiliates 45 11 Stock-based compensation Change in operating assets and liabilities: Change inreceivables, prepaid expenses and other current assets, accrued salaries and benefits, deferred membership income and other accruals ) Merchandise inventories ) ) Accounts payable Net cash provided by (used in) continuing operating activities Net cash provided by(used in) discontinued operating activities Net cash provided by (used in) operating activities Investing Activities: Additions to property and equipment ) ) Proceedsfrom disposal of property and equipment 37 85 Proceeds on sale of excess real estate in Panama — Purchase of 5% Trinidad noncontrolling interest — ) Capital contribution to Panama joint venture — ) Net cash provided by (used in) investing activities ) ) Financing Activities: Proceeds from bank borrowings Repayment of bank borrowings ) ) Cash dividend payments ) ) Addition to restricted cash ) ) Stockholder contribution — Excess taxbenefit (deficiency) on stock-based compensation ) Purchase of treasury stock ) ) Proceeds from exercise of stock options Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of year Cash and cash equivalents at the end of year $ $ Supplemental disclosure of cash flow information: Dividends declared but not paid Cash paid during the period for: Interest, net of amounts capitalized $ $ Income taxes $ $ See accompanying notes. 5 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) May 31, 2011 NOTE 1 – COMPANY OVERVIEW AND BASIS OF PRESENTATION PriceSmart, Inc.’s (“PriceSmart” or the “Company”) business consists primarily of operating international membership shopping warehouse clubs similar to, but smaller in size than, warehouse clubs in the United States. As of May 31, 2011, the Company had 28warehouse clubs in operation in 11 countries and one U.S. territory (five in Costa Rica, fourin Panama and Trinidad, three in Guatemala and the Dominican Republic, twoin El Salvador and Honduras and one each in Aruba, Barbados, Jamaica, Nicaragua and the United States Virgin Islands), of which the Company owns 100% of the corresponding legal entities. The Company opened a new warehouse club in Santo Domingo, Dominican Republic (“Arroyo Hondo”) on November 5, 2010.In November 2010, the Company through its Colombian subsidiary acquired approximately 210,000 square feet of land in Barranquilla, Colombia for approximately 12.1 billion Colombian Pesos (the equivalent of approximately U.S. $6.5 millionas of the acquisition date). The Company is currently constructing on this site a new membership warehouse club, expected to open in early August 2011.In May 2011, the Companyentered into an option agreement to acquire approximately 131,524 square feet of land in Cali, Colombia for approximately 10.2 billion Colombian Pesos(the equivalent ofapproximately U.S. $5.6 million), upon which the Company will construct a warehouse club.The final U.S. dollar price will depend on the conversion rate applicable on the date of final sale. The transaction, which is subject to certain contingencies, is currently planned to close in the first quarter of fiscal year 2012. In addition to the warehouse clubs operated directly by the Company, there is onefacility in operation in Saipan, Micronesia licensed to and operated by local business people, from which the Company earns a small royalty fee. The Companyprimarily operates in three segments based on geographic area.These segments are the United States, the Caribbean, and Latin America. Basis of Presentation - Theinterim consolidatedfinancial statements have been prepared in accordance with the instructions to Form 10-Q for interim financial reporting pursuant to the rules and regulations of the U.S. Securities and Exchange Commission ("SEC").These interim consolidatedfinancial statements should be read in conjunction with the consolidated financial statements and notes included in the Company’s annual report filed on Form 10-K for the fiscal year ended August 31, 2010.The interim consolidatedfinancial statements include the accounts of PriceSmart, Inc., a Delaware corporation, and its subsidiaries.Intercompany transactions between the Company and its subsidiaries have been eliminated in consolidation. In accordance with the Financial Accounting Standards Board’s (“FASB”)revised guidance establishing general accounting standards and disclosure of subsequent events, the Company has evaluated subsequent events through the date and time these financial statements were issued. 6 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Principles of Consolidation - Theinterim consolidatedfinancial statements of the Company included herein include the assets, liabilities and results of operations of the Company’s subsidiaries, which are currently wholly owned. Theinterim consolidatedfinancial statements have been prepared by the Company without audit, pursuant to the rules and regulations of theSEC, and reflect all adjustments (consisting of normal recurring adjustments) that are, in the opinion of management, necessary to fairly present the financial position, results of operations, and cash flows for the interim periods presented. Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with U.S. generally accepted accounting principles ("U.S. GAAP") have been condensed or omitted pursuant to such SEC rules and regulations. Management believes that the disclosures made are adequate to make the information presented not misleading. The results for interim periods are not necessarily indicative of the results for the full year. Use of Estimates – The preparation of financial statements in conformity withU.S. GAAP requires management to make estimates and assumptions that affect the amounts reported in the interim consolidated financial statements and accompanying notes. Actual results could differ from those estimates. Variable Interest Entities–The Company reviews and determinesat the start of each arrangement, or subsequently if a reconsideration event occurs,whether any of its investments in joint ventures are a Variable Interest Entity (“VIE”) and whether it must consolidate a VIE and/or disclose information about its involvement in a VIE. The Company has determined that the joint ventures for GolfPark Plaza, Price Plaza Alajuela and Newco2 are VIEs. The Company has determined that it is not theprimary beneficiary of the VIEs and, therefore, has accounted for these entities under the equity method. Merchandise Inventories –Merchandise inventories, which include merchandise for resale, are valued at the lower of cost (average cost) or market. The Company provides for estimated inventory losses and obsolescence between physical inventory counts on the basis of a percentage of sales.The provision is adjusted periodically to reflect the trend of actual physical inventory count results, with physical inventories occurring primarily in the second and fourth fiscal quarters.In addition, the Company may be required to take markdowns below the carrying cost of certain inventory to expedite the sale of such merchandise. Fair Value Measurements –The Company measures the fair value for all financial and nonfinancial assets and liabilities that are recognized or disclosed at fair value in the consolidatedfinancial statements on a recurring or nonrecurring basis.The Company measures the fair value forinterest rate swaps and cross currency interest rate swaps on a recurring basis.The nonfinancial assets and liabilities are recognized at fair value subsequent to initial recognition when there is evidence of impairment. The Company has established a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1, defined as observable inputs such as quoted prices in active markets; Level 2, defined as inputs other than quoted prices in active markets that are either directly or indirectly observable; and Level 3, defined as unobservable inputs in which little or no market data exists, therefore requiring an entity to develop its own assumptions.The Company was not requiredto revalue any assets or liabilities utilizing Level1 or Level 3 inputs at the balance sheet dates.The Company's Level 2 assets and liabilities at the balance sheet dates primarily included cash flow hedges (interest rate swaps and cross-currency interest rate swaps).The Companydid notmakeany significant transfers in and out of Level 1 and Level 2 fair value tiers during the periods reported on herein. 7 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) Valuation techniques utilized in the fair value measurement of assets and liabilities presented on the Company’s consolidated balance sheets were not changed from previous practice during the reporting period.The Company discloses the valuation techniques and any change in method of such within the body of each footnote. The following table summarizes financial assets and liabilities measured and recorded at fair value on a recurring basis in the Company’s consolidated balance sheet as of May 31, 2011 (inthousands): Assets and Liabilities: Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total Other accrued expenses – (Interest rate swaps) $ — $ $ — $ Other accrued expenses – (Cross-currency interest rate swap) — — Total $ — $ $ — $ The fair value of derivatives is disclosed in further detailin Note 10 - Derivative Instruments and Hedging Activities. As of May 31, 2011 and August 31, 2010, the Company had no significant measurements of financial assets or liabilities at fair value on a nonrecurring basis. Goodwill – Goodwill resulting from certain business combinations totaled $37.5 million as of May 31, 2011 andAugust31, 2010.Foreign exchange translation gains and losses related to this balance sheet caption largely offset each other for the nine-month period ended May 31, 2011. The Company reviews previously reported goodwill at the entity reporting level for impairment on an annual basis or more frequently if circumstances dictate.No impairment of goodwill has been recorded to date. Derivative Instruments and Hedging Activities – Derivative instruments and hedging activitiesconsist of interest rate swaps and a cross currency interest rate swap.Interest rate swaps and the cross-currency interest rate swap are accounted for as cash flow hedges. Under cash flow hedging, the effective portion of the fair value of the derivative, calculated as the net present value of the future cash flows, is deferred on the consolidated balance sheets in accumulated other comprehensive loss. If any portion of an interest rate swap were determined to be an ineffective hedge, the gains or losses from changes in market value would be recorded directly in the consolidated statements of income. Amounts recorded in accumulated other comprehensive loss are released to earnings in the same period that the hedged transaction impacts consolidated earnings. (See Note 10— Derivative Instruments and Hedging Activities.) Pre-Opening Costs – The Company expenses pre-opening costs (the costs of start-up activities, including organization costs and rent) as incurred. Foreign Currency Translation – The assets and liabilities of the Company’s foreign operations aretranslated to U.S. dollars when the functional currency in the Company’s international subsidiaries is the local currency and not U.S. dollars. Assets and liabilities of these foreign subsidiaries are translated to U.S. dollars at the exchange rate on the balance sheet date, and revenue, costs and expenses are translated at average rates of exchange in effect during the period. The corresponding translation gains and losses are recorded as a component of accumulated other comprehensiveincome or loss.These adjustments will affect net income upon the sale or liquidation of the underlying investment. Monetary assets and liabilities in currencies other than the functional currency of the respective entity are revalued to the functional currency using the exchange rate on the balance sheet date. These foreign exchange transaction gains (losses), including repatriation of funds,are included as a part of costs of goods sold and other expenses in the consolidated statements of income. For the first nine months of fiscal years 2011 and 2010,the Company recordedapproximately $940,000 and $1.5 million in foreign exchange gains, respectively. 8 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) Income Taxes – The Company is required to file federal and state income tax returns in the United States and various other tax returns in foreign jurisdictions. The preparation of these tax returns requires the Company to interpret the applicable tax laws and regulations in effect in such jurisdictions, which could affect the amount of tax paid by the Company. The Company, in consultation with its tax advisors, bases its tax returns on interpretations that are believed to be reasonable under the circumstances. The tax returns, however, are subject to routine reviews by the various federal, state and international taxing authorities in the jurisdictions in which the Company files its returns. As part of these reviews, a taxing authority may disagree with respect to the income tax positions taken by the Company (“uncertain tax positions”) and, therefore, require the Company to pay additional taxes. As required under applicable accounting rules, the Company accrues an amount for its estimate of additional income tax liability, including interest and penalties, which the Company could incur as a result of the ultimate or effective resolution of the uncertain tax positions. The Company reviews and updates the accrual for uncertain tax positions as more definitive information becomes available from taxing authorities, upon completion of tax audits, upon expiration of statutes of limitation, or upon occurrence of other events. The Company accounts for uncertain income tax positions by accruing for the estimated additional amount of taxes for the uncertain tax positions when the uncertain tax position does not meet the more likely than not standard for sustaining the position.There were no material changes in the Company’s uncertain income tax positions for the three- and nine-month periods ending May 31, 2011 and 2010. The following table summarizes the relationship between pre-tax income and income tax for the period presented: Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended May 31, 2011 May 31, 2010 May 31, 2011 May 31, 2010 Provision for income taxes $ Income from continuing operations before provision for income taxes and loss of unconsolidated affiliates % of income tax % For the first nine months of fiscal year 2011, the decrease in the effective tax rateversus the prior year was primarily attributable to a benefit of $437,000 from an increase in the value ofU.S. deferred tax assetsdue toan increasein the U.S. statutory tax rate from 34% to 35% that is applicable to the current year and a benefit of $326,000 from tax exempt capital gains. Recent Accounting Pronouncements FASB ASC 220 In June 2011, the FASB issued guidance to amend the presentation of comprehensive incometo allowan entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. The guidance eliminates the option to present the components of other comprehensive income as part of the statement of changes in stockholders' equity.The amended guidance is effective for annual and interim periods within those years beginning after December15, 2011, and is to be applied retrospectively. The Company will adopt this guidance at the beginning of its first quarter of fiscal year 2013.Adoption of this guidance is not expected to have a material impact on the Company’s consolidated financial statements. FASB ASC 820 In May 2011, the FASB issued guidance to amend the requirements related to fair value measurement which changes the wording used to describe many requirements in GAAP for measuring fair value and for disclosing information about fair value measurements. Additionally, the amendments clarify the FASB’s intent about the application of existing fair value measurement requirements. The amended guidance is effective for interim and annual periods beginning after December15, 2011, and is applied prospectively. The Company will adopt this guidance at the beginning of itsfirst quarter of fiscal year 2013.Adoption of this guidance is not expected to have a material impact on the Company’s consolidated financial statements. 9 FASB ASC 310 In February 2011, the FASB temporarily delayed the effective date ofamended guidanceregardingdisclosures about troubled debt, the credit quality of financing receivables and the allowance for credit losses. Thisamended guidanceis intended to provide additional information to assist financial statement users in assessing an entity’s credit risk exposures and evaluating the adequacy of its allowance for credit losses by providing disclosures that facilitate financial statement users’ evaluation of the nature of credit risk inherent in the entity’s portfolio of financing receivables, how that risk is analyzed and assessed in arriving at the allowance for credit losses, and the changes and reasons for those changes in the allowance for credit losses.The neweffective date of this amended guidancerequires the Company to adopt this amended guidance on the disclosures for interim and annual periods ending after June 15, 2011. The adoption of this guidance on disclosures will not have an impact on the Company’s consolidated financial statements or disclosures with regard to financing receivables. FASB ASC 350 In December 2010, the FASB issued amended guidance concerning testing for impairment of goodwill where an entity has one or more reporting units whose carrying value is zero or negative.The amended guidance requires the entity to perform a test to measure the amount, if any, of impairment to goodwill by comparing the implied fair value of the reporting unit goodwill with the carrying amount of that goodwill.The Company is required to adopt this amended guidance for fiscal years or interim periods beginning after December 15, 2011.The Company will adopt this guidance at the beginning of its third quarter of fiscal year 2012. The Company does not expect that adoption of the amended guidance will have an impact on the Company’s consolidated financial statements or disclosures to those financial statements. FASB ASC 805 In December 2010, the FASB issued amended guidance concerning disclosures of pro forma information for business combinations.The amended guidance requires that if a public entity presents comparative financial statements, the entity should disclose revenue and earnings of the combined entity as though the business combination(s) that occurred during the current year had occurred as of the beginning of the comparable prior annual reporting period. The amended guidance also expands the supplemental pro forma disclosures to include a description of and the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings.The Company is required to adopt this amended guidance for fiscal years or interim periods beginning after December 15, 2011.The Company will adopt this guidance at the beginning of its third quarter offiscal year 2012. The Company does not expect that adoption of the amended guidance will have an impact on the Company’s consolidated financial statements or disclosures to those financial statements. FASB ASC 810 In January 2010, the FASB issued a clarification of scope with regard to accounting for noncontrolling interest in consolidation.The Company adopted the original guidance as of the beginning of its annual reporting period beginning on September 1, 2009 (fiscal year 2010) and for all subsequent interim and annual periods.The adoption of this amendment did not have a material effect on the Company’s consolidated financial position or results of operations.In May 2010, the Company purchased the remaining 5% noncontrolling interest of its Trinidad subsidiary.The Company recorded the change in the ownership interest as an equity transaction, adjusting additional paid-in capital for the difference between the fair value of consideration paid less the book value of the noncontrolling interest. (See Note 11 - Acquisition of Noncontrolling Interest.) FASB ASC 810 In December 2009, the FASB amended guidance and implemented changes regarding how the process by which a reporting entity determines when an entity that is insufficiently capitalized or is not controlled through voting (or similar rights) should be consolidated.The determination of whether a reporting entity is required to consolidate another entity is based on, among other things, the other entity’s purpose and design, and thereporting entity'sability to direct the activities that most significantly impact the other entity’s economic performance.The guidance also requires a reporting entity to provide additional disclosures about its involvement with variable interest entities and any significant changes in risk exposure due to that involvement.A reporting entity will be required to disclose how its involvement with a variable interest entity affects the reporting entity’s financial statements.The Company was required to adopt this guidance as of the beginning of its first annual reporting period that began after November 15, 2009, whichis fiscal year 2011 for theCompany.The adoption of the standard did not have a material effect on the Company's consolidated financial statements. 10 PRICESMART, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS—(Continued) NOTE 3 – DISCONTINUED OPERATIONS In accordance with FASB guidance on accounting for the impairment or disposal of long-lived assets the accompanying consolidatedfinancial statements reflect the results of operations and financial position of the Company’s activities in Guam as discontinued operations. Following theclosure of the Guam operationsin December 2003,the Company included the results of operations from Guam in the asset impairment and closure costs line of the consolidated statements of income throughMay 2005. However, after the sale of the Philippine operations in August 2005, the results of the Philippines and Guam activitieshave beenconsolidated in the discontinued operations line of the consolidated statements of income.Management views these activities as one activity managed under a shared management structure. Cash flow activities related to the Guam discontinued operations leased property are expected to terminatein August 2011, which is the end date of the lease term. The assets and liabilities of the discontinued operations are presented in the consolidated balance sheets under the captions “Assets of discontinued operations” and “Liabilities of discontinued operations.” The underlying assets and liabilities of the discontinued operations for the periods presented are as follows (in thousands): May 31, August 31, Cash and cash equivalents $ 56 $ 41 Accounts receivable, net Prepaid expenses and other current assets 64 39 Other assets 86 Assets of discontinued operations $ $ Other accrued expenses $ $ Liabilities of discontinued operations $ $ The Company’s former Guam operation has a deferred tax asset of $2.6 million, primarily generated from NOLs. This deferred tax asset has a 100% valuation allowance, as the Company currently has no plans that would allow it to utilize these losses. Additionally, a significant portion of these losses are limited as to future use by the Company. The following table sets forth the income (loss) from the discontinued operations of each period presented, in thousands. Three Months Ended Nine Months Ended May 31, May 31, Net warehouse club sales $ — $ — $ — $ — Pre-tax income (loss) from discontinued operations ) (4
